               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


HANNAH BABY, LLC; FIRST
UNITED MANAGEMENT, INC.;
YOLO CAPITAL, INC.; MOONPIE,
FLP; NATIONAL TRUCK
FUNDING, LLC; and AMERICAN                                     APPELLANTS/
TRUCK GROUP, LLC                                           CROSS-APPELLEES



v.                                              CAUSE NO. 1:19cv160-LG-RHW
                                                CAUSE NO. 1:19cv173-LG-RHW


CHAFFE SECURITIES, INC.
and CHAFFE & ASSOCIATES,                                        APPELLEES/
INC.                                                     CROSS-APPELLANTS

IN RE NATIONAL TRUCK                                   CHAPTER 11 DEBTORS
FUNDING, LLC, et al.                                   CASE NO. 17-51243-KMS


                      FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Memorandum Opinion and Order entered

herewith dismissing the parties’ appeals from the United States Bankruptcy Court

for the Southern District of Mississippi’s March 8, 2019 and March 26, 2019 Orders

Granting in Part and Denying in Part First and Final Application of Chaffe

Securities, Inc. for Allowance of Fees and Expenses,

      IT IS ORDERED AND ADJUDGED that the decisions of the United States

Bankruptcy Court for the Southern District of Mississippi are AFFIRMED, and the

parties’ appeals are DISMISSED.
SO ORDERED AND ADJUDGED this the 16th day of March, 2020.

                                  s/   Louis Guirola, Jr.
                                  LOUIS GUIROLA, JR.
                                  UNITED STATES DISTRICT JUDGE




                            -2-
